Exhibit 24 POWER OF ATTORNEY The undersigned hereby appoints Michael J. Draper as his agent and attorney-in-fact for the purpose of executing and filing all reports on Form10-K, including any amendments or supplements thereto, relating to the year ending December31, 2008, required to be filed with the Securities and Exchange Commission by America First Tax Exempt Investors, L.P. IN WITNESS WHEREOF, the undersigned has executed this Power of Attorney as of the 9th day of February, 2009. /s/ Michael Yanney Michael Yanney POWER OF ATTORNEY The undersigned hereby appoints Michael J. Draper as his agent and attorney-in-fact for the purpose of executing and filing all reports on Form10-K, including any amendments or supplements thereto, relating to the year ending December31, 2008, required to be filed with the Securities and Exchange Commission by America First Tax Exempt Investors, L.P. IN WITNESS WHEREOF, the undersigned has executed this Power of Attorney as of the 10th day of February, 2009. /s/ Mariann Byerwalter Mariann Byerwalter POWER OF ATTORNEY The undersigned hereby appoints Michael J. Draper as his agent and attorney-in-fact for the purpose of executing and filing all reports on Form10-K, including any amendments or supplements thereto, relating to the year ending December31, 2008, required to be filed with the Securities and Exchange Commission by America First Tax Exempt Investors, L.P. IN WITNESS WHEREOF, the undersigned has executed this Power of Attorney as of the 7th day of February, 2009. /s/ William S. Carter, M.D. William S. Carter, M.D. POWER OF ATTORNEY The undersigned hereby appoints Michael J. Draper as his agent and attorney-in-fact for the purpose of executing and filing all reports on Form10-K, including any amendments or supplements thereto, relating to the year ending December31, 2008, required to be filed with the Securities and Exchange Commission by America First Tax Exempt Investors, L.P. IN WITNESS WHEREOF, the undersigned has executed this Power of Attorney as of the 6th day of February, 2009. /s/ Patrick J. Jung Patrick J. Jung POWER OF ATTORNEY The undersigned hereby appoints Michael J. Draper as his agent and attorney-in-fact for the purpose of executing and filing all reports on Form10-K, including any amendments or supplements thereto, relating to the year ending December31, 2008, required to be filed with the Securities and Exchange Commission by America First Tax Exempt Investors, L.P. IN WITNESS WHEREOF, the undersigned has executed this Power of Attorney as of the 11th day of February, 2009. /s/ George H. Krauss George H.
